                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JONATHAN W. BOHN,

                 Plaintiff,

         v.                                               Case No. 17-cv-1292-JPG-RJD

    FEDERAL BUREAU OF PRISONS, LT.
    DUGDALE and DR. SEARS,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

68) of Magistrate Judge Reona J. Daly recommending that the Court grant defendant Lt.

Dugdale’s motion for summary judgment because he failed to exhaust administrative remedies

before filing this lawsuit (Doc. 29) and dismiss this case without prejudice.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report.1 The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:


1
 The Court has allowed additional time for objections from plaintiff Jonathan W. Bohn because
of a delay in sending him the Report. The Court originally sent the Report to Bohn on March 7,
2019, at his address on file at that time. The following day, the Court received a notice of
change of address from Bohn (Doc. 69), so on March 11, 2019, it resent the Report to the new
address. The Court waited a full month beyond sending the Report to Bohn at his proper
address to give him adequate time to file an objection, but he has not done so.
  •   ADOPTS the Report in its entirety (Doc. 68);

  •   GRANTS Dugdale’s motion for summary judgment;

  •   DISMISSES this case without prejudice; and

  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: April 22, 2019

                                         s/ J. Phil Gilbert
                                         J. PHIL GILBERT
                                         DISTRICT JUDGE




                                            2
